DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the 08/19/2020 Non-Final Office Action, claims 1-18 were pending. Claims 1-18 were rejected. Claims 2 and 4 were objected to. 
	In Applicant’s 02/19/2021 Reply, claims 1-18 were canceled. Claims 19-23 were added.
The Terminal Disclaimer filed on 02/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,165,781 B2 (issued 01/01/2019) is approved.
Claims 19-23 remain pending.

Remarks and Amendments
	Claims 1-8, 13, and 14 were rejected under 35 U.S.C. 101, for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more:

    PNG
    media_image1.png
    444
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    143
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    698
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    618
    media_image4.png
    Greyscale

	Applicant canceled claims 1-18. This rejection is withdrawn.
	Claim 18 was rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement (Note, the Office Action erroneously states that claims 18-20, rather than claim 18, are pending):

    PNG
    media_image5.png
    143
    622
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    115
    622
    media_image6.png
    Greyscale

	Applicant’s 02/19/2021 Declaration states that the Chromobacterium sp_Panamam (Csp_P) was deposited at the American type Culture Collection (ATCC®) on 09/04/2014 (Accession Number PTA-121570) under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. In addition, Applicant canceled claim 18. This rejection is, therefore, withdrawn.
Claim 18 was rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:

    PNG
    media_image7.png
    67
    610
    media_image7.png
    Greyscale

Applicant canceled claim 18. This rejection is withdrawn.
	Claims 1-8, 13, 14, and 18 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,165,781 B2 (issued 01/01/2019):

    PNG
    media_image8.png
    41
    616
    media_image8.png
    Greyscale

Applicant’s Terminal Disclaimer and cancelation of claims 1-8, 13, 14, and 18 obviate this rejection which is hereby withdrawn.
Claims 9-12 and 15-17 were rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of U.S. Pat. No. 10,165,781 B2 (issued 01/01/2019):

    PNG
    media_image9.png
    40
    623
    media_image9.png
    Greyscale

Applicant canceled claims 9-12 and 15-17. This rejection is withdrawn.
Claims 2 and 4 were objected to for reciting “Csp_P is comprises,” a typographical error. Applicant canceled claims 2 and 4. This objection is withdrawn.

Relevant Art
	U.S. Pat. No. 9,339,039 B1 (issued 05/17/2016) teaches Chromobacterium vaccinii strains capable of killing mosquitoes and their larvae. (Abstract). However, US9339039 does not teach or suggest application of the claimed Chromobacterium sp_Panamam (Csp_P) in controlling mosquitoes.
	U.S. Pat. No. 8,691,219 B2 (issued 04/08/2014) teaches Chromobacterium vaccinii strains capable of killing mosquitoes. (Abstract). However, US8691219 does not teach or suggest application of the claimed Chromobacterium sp_Panamam (Csp_P) in controlling mosquitoes.

Conclusion
Claims 19-23 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655